73 F.3d 369NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Dae Soon HIRAMI, Petitioner-Appellant,v.MUNICIPAL COURTS OF CALIFORNIA;  Attorney General of theState of California, Respondents-Appellees.
No. 95-55631.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1995.*Decided Dec. 21, 1995.

Before:  HUG, BEEZER and KLEINFELD, Circuit Judges.


1
ORDER**


2
We dismiss Hirami's petition for a writ of habeas corpus because she has failed to exhaust state remedies.  Although she filed a habeas petition with the California Supreme Court, that court denied her petition for failure to allege sufficient facts, citing In re Swain, 34 Cal. 2d 300, 304 (1949).


3
Under Harris v. Superior Court, 500 F.2d 1124 (9th Cir.1974), cert. denied, 420 U.S. 973 (1975), when the California Supreme Court denies a habeas petition and cites Swain, the denial is on procedural grounds and the state petition cannot be treated as an exhaustion of state remedies.  We recently reaffirmed the Harris rule, noting that it has worked well for two decades and has not incurred objection from the California Supreme Court.  Hunter v. Aispuro, 982 F.2d 344 (9th Cir.1992), cert. denied, --- U.S. ----, 114 S. Ct. 240 (1993).  We continue to adhere to Harris.


4
PETITION DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3